Citation Nr: 1517888	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  09-08 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Kevin E. Parks, Attorney 



ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The Veteran served on active duty from February 1965 to September 1968.    
	
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless appeals processing systems.  Accordingly, any future action regarding this appellant's case should take into consideration the existence of these electronic records.

In September 2011, the Board denied service connection for a psychiatric disorder other than PTSD and remanded the matter of entitlement to service connection for PTSD.  As will be discussed below, in February 2015, this matter was remanded to the Agency of Original Jurisdiction (AOJ).  The case has since been returned to the Board.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

This case was remanded to the Agency of Original Jurisdiction in February 2015 for the purpose of affording the Veteran a hearing before a Veterans Law Judge at the RO.  See 38 U.S.C.A. §§ 20.700, 20.704.  The Veteran was never scheduled for such a hearing.  Upon being notified that the appeal was being returned to the Board in March 2015, the Veteran's representative reiterated the request for a hearing.  

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps in order to schedule the Veteran for a travel board hearing in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of the case.  The appellant need take no action until otherwise notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

